Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Applicant’s election without traverse of group I, claims 1-9, 19-28, 36-43 and 50 in the reply filed on 11/18/20 is acknowledged. Applicant’s election of ranibizumab as the anti-angiogenic drug and PEG-12-GDM as the lipid is also acknowledged. In claims reading on a combination, Applicant’s election of ranibizumab in combination with triamcinolone acetonide is also acknowledged. 
Claims 10-18, 29-35 and 44-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/20.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 40 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 40 recites PKCP inhibitors (ruboxistaurin); steroids (triamcinolone acetonide, fluocinolone acetonide) within parenthesis which makes the claim indefinite because it is unclear whether the limitation(s) within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation PKCP inhibitors and steroids and the claim also recites ruboxistaurin and triamcinolone acetonide or fluocinolone acetonide which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 103 – Obviousness 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 19-28, 37-38 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al. (USP 6,958,160) in view of Shams et al (US PG pub. 2010/0111963 A1).
Keller et al. teaches a self-forming, thermodynamically stable liposomes and their applications, see title. The reference teaches that a liposome suspension forms spontaneously upon adding a lipid composition to an aqueous solution. The liposomes include diacylglycerol-PEG compounds. The melting point of the diacylglycerol-PEG is below about 40 degrees C., and the acyl chains of the diacylglycerol-PEG are greater than or equal to 14 carbons in length. Such liposome suspensions are useful for a variety of purposes, including the delivery of therapeutic agents, see abstract. Keller et al. teaches use of PEG-12 Glyceryl Dioleate or Hetoxamate which includes glycerol 
While Keller suggests use of active ingredients for treatment of inflammation and infection, and further suggests use of drugs for treating neoplasm, Keller does not teach use of anti-VEGF antibody, ranibizumab.
Shams disclosed a method for administering ranibizumab to a mammal suffering from, or at risk for, age-related macular degeneration [abstract; 0008-0009]. Pharmaceutical compositions, and therapeutically effective amounts thereof, were disclosed [0073-0074, 0100 and 0102]. Liposomes are disclosed as useful for the delivery of drugs [0078]. Topical administration to the eye is disclosed [0087, claims 1 and 11]. Shams teaches topical administration [0087]; buffers [0100] and therapeutic dosages ranging from 0.001 mg (1 µg) to about 100 mg (100,000 µg) per dose [0083], where dosages were administered daily [0082].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized an anti-VEGF antibody, ranibizumab .

Claims 36 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al. (USP 6,958,160) in view of Shams et al (US PG pub. 2010/0111963 A1) and further in view of Shih et al. (US 2011/0033468 A1).
Keller et al. teaches a self-forming, thermodynamically stable liposomes and their applications, see title. The reference teaches that a liposome suspension forms spontaneously upon adding a lipid composition to an aqueous solution. The liposomes include diacylglycerol-PEG compounds. The melting point of the diacylglycerol-PEG is below about 40 degrees C., and the acyl chains of the diacylglycerol-PEG are greater than or equal to 14 carbons in length. Such liposome suspensions are useful for a variety of purposes, including the delivery of therapeutic agents, see abstract. Keller et al. teaches use of PEG-12 Glyceryl Dioleate or Hetoxamate which includes glycerol backbone, see column 4, lines 60-65. The table in column 6 shows lipids which possess the required properties to spontaneously form liposomes when mixed in an aqueous solution, see column 6, lines 40-50. The reference teaches use of PEG-12 GDM, see column 6, lines 40-55. The PEG has a molecular weight between about 300Daltons and 5000 daltons, see column 5, lines 46-54. The phase transition temperature of lipids ranges from zero degrees to 100 degrees, see column 5, lines 60-63. The reference teaches that product comprises active compound ranging from treating inflammation, 
While Keller suggests use of active ingredients for treatment of inflammation and infection, Keller does not teach use of corticosteroid triamicinolone.
Shih discloses an ophthalmic drug delivery system that contains phospholipid and cholesterol for prolonging drug lifetime in the eyes [Abstract]. Shih teaches that the invention is based on an unexpected discovery that a drug delivery system containing phospholipid and cholesterol significantly prolongs the lifetime of Avastin (bevacizumab) (an antibody specific to vascular endothelial growth factor, (anti-VEGF antibody)) in the eyes, see [0004] and [0040]. Shih teaches a method of delivering a therapeutic agent to an eye of a subject wherein the  method includes (i) providing the drug delivery system described above, which can be in aqueous suspension form, and (ii) administering it to an eye of a subject in need by, e.g., intravitreal injection, see [0008].   The drug delivery system can be administered to an eye of a subject via, e.g., intravitreal injection, for treating ophthalmic diseases, see [0023].
The therapeutic agent is an anti-inflammatory molecule (e.g., a corticosteroid) [0006], such as triamcinolone acetonide [0019]. In this drug delivery system, 50 – 90% of the therapeutic agent is in non-associated form [0021], which reads on the claimed pharmaceutically active amount of an active ingredient. The drug delivery system can be in aqueous suspension form and is administered to an eye of a subject in need by, e.g., intravitreal injection [0008]. Example 2 describes an exemplary delivery vehicles comprising DOPC, CHOL, and PEG-DSPE (a PEG-based lipid) in mole ratios of 70/25/5 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a corticosteroid, triamicinolone to be used in ophthalmic formulation of Keller et al. One of ordinary skill would have been motivated to do so because Keller suggests liposomal drug delivery comprising active ingredients for treating inflammation and infection and Shih teaches liposomal formulation or delivery of corticosteroid, anti-inflammatory such as triamicinolone. Generally, it is prima facie obvious to select a known material for incorporation into a
composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 7, 36-39, 41-43 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10, 548, 841. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an aqueous formulation comprising an anti-.
The patented claims recite a topical aqueous ophthalmic formulation for treating a posterior segment disease or condition by topical delivery to the eye comprising a non-ionic surfactant, a pharmaceutically effective amount of a steroid and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid in the total weight of the formulation is less than 20% wt/wt wherein the steroid is selected from triamcinolone acetonide; the liposome is selected from the group consisting of a PEG-12 glyceryl dimyristate or a PEG-12 glyceryl dioleate and the pH of the topical aqueous ophthalmic formulation ranges from about 5.0 to 7.5.
The patented claims reciting,  topical aqueous ophthalmic formulation for treating a posterior segment disease or condition by topical delivery to the eye comprising a non-ionic surfactant, a pharmaceutically effective amount of a steroid and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid in the total weight of the formulation is less than 20% wt/wt, wherein the steroid is selected from triamcinolone acetonide, reads on the instant claim 36-37 reciting topical formulation comprising a pharmaceutically active .

Claims 1-9, 19-28, 36-43 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18, 29-32 and 44-49 of copending Application No. 16/426,712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an aqueous formulation comprising an anti-angiogenic drug and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid is less than about 20% wt/wt, wherein the anti-VEGF is selected from ranibizumab or bevacizumab. Instant claims also recite a topical formulation comprising a pharmaceutically active amount of an active ingredient typically delivered by intravitreal injection to treat a posterior segment ophthalmic disease or condition and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid is less than about 20% wt/wt, wherein the posterior segment disease or condition is selected from age-related macular degeneration or diabetic retinopathy and wherein the active ingredient is selected from ranibizumab, triamcinolone acetonide or a combination thereof.
The copending claims recite a method of treating a VEGF-related disease or condition comprising administering a pharmaceutically effective amount of a topical ophthalmic formulation comprising an anti-VEGF antibody and a thermodynamically .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Statutory type (35 U.S.C. 101) double patenting rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1-9, 19-28, 36-43 and 50 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9, 19-28, 36-43 and 50 of copending Application No.  16/426,712(reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 





/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612